t c summary opinion united_states tax_court anthony l poole petitioner v commissioner of internal revenue respondent docket no 3412-o00s filed date anthony l poole pro_se amy dyar seals for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies of dollar_figure and dollar_figure in - petitioner’s federal income taxes for the years and respectively this court must decide whether petitioner is entitled to dependency_exemption deductions for his two children for and to a dependency_exemption deduction for his son during whether petitioner is entitled to file as head_of_household instead of single for both years whether petitioner is entitled to the child and dependent care credits for his two children in and for his son in and whether petitioner is entitled to the earned_income credits for both years petitioner resided in tarboro north carolina at the time he filed his petition during and anthony l poole petitioner was employed as a warehouse worker he reported wages of dollar_figure and dollar_figure respectively petitioner has two children anthony devon lyons anthony and shenika rene lyons shenika with gloria jones formerly lyons petitioner also has two other children shajida and quasidisha apparently by another woman and no further mention shall be made of them herein except to note that petitioner provided health insurance for all his children anthony was born on date and shenika was born on date petitioner was not married during either year in issue petitioner and ms jones have never been married to each other - during the years in issue petitioner and ms jones lived in separate residences petitioner paid ms jones total child_support payments of dollar_figure and dollar_figure during and respectively petitioner resided with his mother ernestine poole in her trailer home during and during the years in issue ms poole received disability payments from the social_security administration petitioner gave his mother approximately dollar_figure per week for groceries dollar_figure per month for lot rent at the trailer park and paid part of the utilities petitioner received wages of approximately dollar_figure per week after deducting his child_support payments petitioner’s sister and her two children also lived with ms poole during and petitioner’s children stayed with petitioner in the trailer home during part of each year on his federal_income_tax return petitioner claimed anthony and shenika as dependents on the form 1040a u s individual_income_tax_return for petitioner stated that each child lived in his home for months he claimed anthony as a dependent on his tax_return petitioner filed as head_of_household for both tax years for he also claimed both children for purposes of the child_and_dependent_care_credit and the earned_income_credit and stated on the schedule eic harned income credit that both children lived with him for months q4e- for he claimed anthony for purposes of the child_and_dependent_care_credit and earned_income_credit and he stated on the schedule eic that anthony lived with him for months respondent determined that petitioner was not entitled to claim anthony and shenika as dependents in and that he was not entitled to claim anthony as a dependent in that his filing_status was single rather than head_of_household in both years and that he was not entitled to the child and dependent care and earned_income credits for both years sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 sec_152 provides in pertinent part that a dependent includes an individual such as a son or daughter over one-half of whose support in the taxable_year was from the taxpayer or is treated as received from the taxpayer under sec_152 sec_152 provides special rules for a child of parents who have lived apart for the last months of the calendar_year in that situation the statute provides that if a child receives over one-half of his or her support from his or her parents and if the child is in the custody of one or both of his or her parents for more than one-half of the calendar_year then the child is treated for purposes of sec_152 as receiving over one-half of his or her support during the year from the parent having custody for a greater portion of the calendar_year --- - hughes v commissioner tcmemo_2000_143 brignac v commissioner tcmemo_1999_387 where neither a decree nor agreement establishes who has custody custody will be deemed to be with the parent who as between the parents has the physical custody of the child for the greater portion of the year sec_1_152-4 income_tax regs in determining whether or not an individual received over one-half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself or herself supplied sec_1_152-1 income_tax regs support includes food shelter clothing medical and dental care education and the like id to establish that more than one-half of each claimed dependent’s support has been provided by petitioner he must first show by competent evidence the total amount of support for each dependent furnished by all sources during the year in issue 56_tc_512 further petitioner must establish that he provided more than one-half of the total support of each claimed dependent sec_151 and sec_152 petitioner made child_support payments to ms jones with respect to anthony and shenika of dollar_figure and dollar_figure during and respectively at trial petitioner testified that -- - he also maintained health_insurance_coverage for himself and all his children at a cost of approximately dollar_figure per week additionally petitioner estimated he spent about dollar_figure per year on clothes and shoes for his two children petitioner also testified that he provided his children with spending money during their visits with him ms jones did not work outside the home during the years in issue ms jones received public assistance in in addition to the support payments from petitioner ms jones received money for both children from two uncles petitioner has not offered any competent evidence of the total amount of support provided for each of the claimed dependents in and petitioner failed to provide any receipts or canceled checks to evidence the payments of any purported expenses aside from his testimony and documentation from the edgecombe county court as to support payments petitioner presented no evidence to substantiate that support expenses such as rent and food were indeed paid_by petitioner however we are satisfied on this record that petitioner and ms jones together provided over one-half of the support of anthony and shenika in and for anthony in at trial petitioner alleged that he did not advise respondent that he kept his children all year round this is contrary to his statements on his income_tax returns we believe ms jones who - testified that during both years in issue the children visited petitioner on weekends and about two or three weeks during the summertime otherwise they lived with ms jones obviously ms jones had physical custody of the children for the greater portion of each year sec_1_152-4 income_tax regs accordingly we hold that petitioner is not entitled under sec_151l a and e to claim anthony or shenika as dependents for and anthony as a dependent for we next consider whether petitioner is entitled to head_of_household filing_status for and respondent determined that petitioner’s proper filing_status for both tax years at issue is single sec_2 in relevant part defines head_of_household as an unmarried taxpayer who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a person who is an unmarried son or daughter of the taxpayer sec_2 a we have found that ms jones had physical custody of anthony and shenika for the greater portion of each year accordingly we hold that petitioner is not entitled to head_of_household filing_status for either year in issue respondent’s determination as to this issue is sustained we must consider whether petitioner is entitled to credits for child and dependent care expenses in the amounts of dollar_figure in - - and dollar_figure in respondent disallowed the credit for each year sec_21 provides in part that an individual who maintains a household which includes as a member one or more gualifying individuals shall be allowed a credit based on the expenses for household services and dependent care services incurred to enable the taxpayer to be gainfully_employed sec z1 a and b sec_21 defines in pertinent part a gualifying individual as a dependent of the taxpayer who is under the age of and with respect to whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 we have held that petitioner is not entitled to dependency_exemption deductions for his son and daughter in and for his son in we sustain respondent’s determination and hold that petitioner cannot claim a credit for child and dependent care expenses for either of the years in issue finally we must consider whether petitioner may claim earned_income credits under sec_32 in the amounts of dollar_figure and dollar_figure for and respectively respondent disallowed the earned_income_credit for each year sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 a in relevant part defines an eligible_individual as either an individual who has a qualifying_child for the taxable_year or an - individual who does not have a qualifying_child for the taxable_year if the individual’s principal_place_of_abode is the united_states for more than one-half of the taxable_year the individual is at least years of age and the individual is not a dependent for whom a deduction is allowable under sec_151 to another taxpayer a qualifying_child is defined as the taxpayer’s son or daughter under the age of who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_32 both children lived with ms jones during the years in issue they visited petitioner on weekends and for several weeks in the summers petitioner has failed to provide convincing evidence to demonstrate that he provided the principal_place_of_abode for anthony and shenika for more than one-half of either of the years and accordingly petitioner does not have a gualifying child for purposes of the earned_income_credit for either tax_year in issue petitioner is an eligible_individual without a qualifying_child under sec_32 a however sec_32 a limits the amount of the earned_income_credit allowable to a taxpayer an eligible_individual without a qualifying_child is not entitled to an earned_income_credit in and if the individual’s adjusted_gross_income is in excess of dollar_figure and dollar_figure respectively revproc_96_59 1996_2_cb_392 rev - proc 1997_2_cb_584 petitioner’s adjusted_gross_income for both and exceeds the applicable_threshold limitations therefore petitioner is not eligible for the earned_income credits under sec_32 for and for all the reasons stated we sustain respondent’s determination and hold that petitioner is not eligible for the earned_income_credit for either of the years and reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
